Willson, Judge.
As presented in the record, the proof is not evident, in our opinion, that the applicant is guilty of a capital offense, and we therefore award him bail in the sum of eight thousand dollars. Upon his executing and delivering to the sheriff of Live Oak county a bail bond in said sum of eight thousand dollars, in the form and conditioned as the law requires, with sufficient sureties, said bond to be approved by said sheriff, the said sheriff will release the applicant from custody.
Ordered accordingly.